DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 6, 8 and 9 are objected to because of the following informalities:  
Independent claim 1 recites in line 21 at the end of the claim “a contact to the first source/drain region, wherein the contract is in direct contact with an outside surface of the spacer”, whereby the term “contract” appears to be a typographical error, and should read “contact”.  Independent claim 9 recites a similar limitation at the end of the claim, with the same typographical error. Claims 2 – 6 and 8 depend from claim 1.

Independent claim 9 recites “the second source/drain region on the upper surface of the fin structure”, in line 19, whereby “the second source/drain region” lacks antecedent basis, and is interpreted as “a second source/drain region”.

 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 – 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 9,245,885, B1, prior art of record) in view of Zhu (US 2018/0097065 A1, prior art of record)  and Jun et al. (US 2018/0261596 A1, prior art of record).
Regarding claim 1, Xie discloses a semiconductor device (e.g. figure 1U) comprising:
a fin structure (e.g. fin structure 18) atop a supporting substrate (e.g. support substrate 12);
a first source/drain region present on a portion of the supporting substrate on a first side of the fin structure (e.g. first source/drain “region” clarified in annotated figure 1U below, which is the portion of drain layer 23 extending to the right side of fin structure 18, col. 5, lines 11 - 12), the first source/drain region being laterally offset from the fin structure to provide that the first source/drain region is not directly under the fin structure (as seen in annotated figure 1U below, the first source/drain “region” of drain layer 23 is laterally offset to the right side of the fin structure 18, and is not directly under the fin structure 18);
an isolation region present on a second side of the fin structure, the isolation region abutting a lower portion of the fin structure (e.g. isolation region on left side of fin structure 81, abutting a lower portion of the fin structure 18, as seen in figure 1U, col. 4, line 2);
a gate structure abutting a channel region of the fin structure (e.g. gate structure 40B abutting the middle, channel region of fin structure 18, col. 4, line 19 and col. 6, lines 25 – 26), the channel region atop the lower portion of the fin structure that is butting the first source/drain region (as seen in figure 1U, the channel region of figure 18 adjacent the gate structure 40B is atop the lower portion of fin 18 abutting the first source/drain region 23), and the gate structure being atop the isolation region on the second side of the fin structure (as seen in figure 1U, the gate structure 40B is atop the isolation region 22 on the second side of the fin structure 18); 
a sidewall spacer having an inside surface in direct contact with a sidewall of the second source/drain region (e.g. sidewall spacer comprising 44B and 34, seen in figure 1U to have portion 44B in direct contact with the sidewall of the second source/drain region 54); and
a contact to the first source/drain region (e.g. contact 64, col. 8, lines 5 – 6).
Xie is silent with respect to disclosing the gate structure includes a gate dielectric and a gate electrode each comprised of material layers having a conformal thickness and an L-shaped geometry when viewed from a side view on a side of the fin structure having a gate contact, the L-shaped geometry including a laterally orientated portion and a vertically orientated portion for each of said material layers for the gate dielectric and the gate electrode, and a portion of the sidewall spacer encapsulates the vertically orientated portion for said each of said material layers for the gate dielectric and the gate electrode.
Zhu discloses an analogous device (e.g. figure 20, with respect to figure 8), wherein the gate structure includes a gate dielectric and a gate electrode (e.g. figures 8 and 20, gate dielectric 1015 and gate electrode 1017, ¶ [0051]) each comprised of material layers having a conformal thickness and an L-shaped geometry when viewed from a side view on a side of the fin structure having a gate contact (as seen in figures 8 and 20, the gate dielectric  the L-shaped geometry including a laterally orientated portion and a vertically orientated portion for each of said material layers for the gate dielectric and the gate electrode (e.g. as seen in figures 8 and 20, laterally oriented portion is the horizontal portion over element 1013, and the vertically oriented portion is the vertical potion over the side of element 1003), and a portion of the sidewall spacer encapsulates the vertically orientated portion for said each of said material layers for the gate dielectric and the gate electrode (e.g. as seen in figure 20, the sidewall spacer comprising 1201 and 1021’ encapsulates the vertically oriented portion of the gate dielectric 1015 and the gate electrode 1017).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xie such that the gate structure includes a gate dielectric and a gate electrode each comprised of material layers having a conformal thickness and an L-shaped geometry when viewed from a side view on a side of the fin structure having a gate contact, the L-shaped geometry including a laterally orientated portion and a vertically orientated portion for each of said material layers for the gate dielectric and the gate electrode, and a portion of the sidewall spacer encapsulates the vertically orientated portion for said each of said material layers for the gate dielectric and the gate electrode, since Xie discloses forming a generic gate structure along the sides of a vertical channel layer, and Zhu discloses forming a 
Xie is silent with respect to disclosing the contact (see claim objection above) is in direct contact with an outside surface of the spacer.
Jun discloses an analogous device (e.g. figure 2A), comprising a contact to a first source/drain region (e.g. contact CA1 to source/drain region 172, ¶ [0030] and [0033]), wherein the contact is in direct contact with an outside surface of a spacer (as seen in figure 2S, the contact CA1 is in direct contact with the outside surface of spacer 162, ¶ [0029]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xie such that the contact is in direct contact with an outside surface of the spacer since Xie discloses the spacer between the gate electrode and the contact, and Jun 


    PNG
    media_image1.png
    483
    763
    media_image1.png
    Greyscale


Regarding claim 3, Xie in view of Zhu and Jun disclose the semiconductor device of claim 1, wherein the fin structure comprises a type IV semiconductor, a type III-V semiconductor or a combination thereof 

Regarding claim 4, Xie in view of Zhu and Jun disclose the semiconductor device of claim 1, wherein the gate structure is separated from the isolation region and the first source/drain region by a dielectric spacer (Xie: e.g. figure 1U, gate structure 40B is separated on the left side from the isolation region 22 by dielectric spacer 44B/34 and gate structure 40B is separated on the right side from the first source/drain region 23 by dielectric spacer 44B/34. Col. 7, lines 1 – 5 discloses at least portions 44B are dielectric material).

Regarding claim 5, Xie in view of Zhu and Jun disclose the semiconductor device of claim 1, as cited above. Xie further discloses the gate structure is a gate all around geometry (as seen in figure 1U, gate structure 40B extends on both sides of the fin structure 18, and therefore may be considered a gate all around geometry), wherein a cross section of a portion of the gate structure overlying the isolation region has an L-shaped geometry (e.g. as seen in figure 1U, portion of gate structure 40B combined with contact 62 has an L-shaped geometry above the isolation region 22).

Regarding claim 6, Xie in view of Zhu and Jun disclose the semiconductor device of claim 5, as cited above. Xie and Jun are silent with respect to disclosing a dielectric cap is present on the second source/drain region that is present on an upper surface of the fin structure.
Zhu discloses an analogous device (e.g. figure 20 with reference to figure 18), comprising a dielectric cap (e.g. figure 18, dielectric cap 1201’, ¶ [0070]) is present on the second source/drain region (e.g. second source/drain region 1205, ¶ [0067] - [0068]) that is present on an upper surface of the fin structure (e.g. fin structure 1003).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention Xie in view of Jun such that a dielectric cap is present on the second source/drain region that is present on an upper surface of the fin structure since Xie discloses the second source/drain region that is present on an upper surface of the fin structure, and Zhu discloses an analogous device comprising a second source/drain region that is present on an upper surface of the fin structure such that a dielectric cap is present on the second source/drain region. One would have been motivated to have a dielectric cap present on the second source/drain region that is present on an upper surface of the fin structure to protect the upper surface of the second source/drain region and act as an etch stop layer during processing (e.g. ¶ [0060] of Zhu).

Regarding claim 9, Xie discloses a semiconductor device (e.g. figure 1U) comprising:
a fin structure (e.g. fin structure 18) atop a supporting substrate (e.g. support substrate 12);
a first source/drain region present on a portion of the supporting substrate on a first side of the fin structure (e.g. first source/drain “region” clarified in annotated figure 1U above with respect to claim 1, which is the portion of drain layer 23 extending to the right side of fin structure 18, col. 5, lines 11 - 12), the first source/drain region being laterally offset from the fin structure to provide that the first source/drain region is not directly under the fin structure (as seen in annotated figure 1U above, the first source/drain “region” of drain layer 23 is laterally offset to the right side of the fin structure 18, and is not directly under the fin structure 18);
an isolation region present on a second side of the fin structure, the isolation region abutting a lower portion of the fin structure (e.g. isolation region on left side of fin structure 81, abutting a lower portion of the fin structure 18, as seen in figure 1U, col. 4, line 2), wherein an inner sidewall of the isolation region (22) is substantially aligned with a sidewall of the fin structure (18) on said second side of the fin structure (as seen in figure 1U);
a gate structure abutting a channel region of the fin structure (e.g. gate structure 40B abutting the middle, channel region of fin structure 18, col. 4, line 19 and col. 6, lines 25 – 26), the channel region atop the lower portion of the fin structure that is butting the first source/drain region (as seen in figure 1U, the channel region of figure 18 adjacent the gate structure 40B is atop the lower portion of fin 18 abutting the first source/drain region 23), and the gate structure being atop the isolation region on the second side of the fin structure (as seen in figure 1U, the gate structure 40B is atop the isolation region 22 on the second side of the fin structure 18);
a sidewall spacer is present on a stack of the gate structure abutting the channel region of the fin structure, a second source/drain region on the upper surface of the fin structure (see claim objection above) (sidewall spacer comprising 44B and 34 has portion 44B on gate structure 40B, and abuts second source/drain region 54 on the upper surface of fin structure 18, figure 1U), wherein the sidewall spacer has an inside surface in direct contact with a sidewall of the second source/drain region (as seen in figure 1U, sidewall spacer comprising 44B and 34 has portion 44B in direct contact with the sidewall of the second source/drain region 54); and
contacts to the first source/drain region and the second source/drain region (e.g. contact 64 to the first source/drain region 23 and contact 60 to the second source/drain region 54, as seen in figure 1U), wherein the sidewall spacer (44B) provides for alignment of the contacts to the first source/drain region (23/64) and the gate structure (40B/62) in a manner that does not short the semiconductor device (e.g. as seen in figure 1U).
Xie is silent with respect to disclosing the gate structure includes a gate dielectric and a gate electrode each comprised of material layers having a conformal thickness and an L-shaped geometry when viewed from a side view on a side of the fin structure having a gate contact, the L-shaped geometry including a laterally orientated portion and a vertically orientated portion for each of said material layers for the gate dielectric and the gate electrode, the sidewall spacer abuts a dielectric cap present on the second source/drain region, and a portion of the sidewall spacer encapsulates the vertically orientated portion for said each of said material layers for the gate dielectric and the gate electrode.
Zhu discloses an analogous device ( e.g. figure 20, with respect to figure 8), wherein the gate structure includes a gate dielectric and a gate electrode (e.g. figures 8 and 20, gate dielectric 1015 and gate electrode 1017, ¶ [0051]) each comprised of material layers having a conformal thickness and an L-shaped geometry when viewed from a side view on a side of the fin structure having a gate contact (as seen in figures 8 and 20, the gate dielectric 1015 and the gate electrode 1017 each have a conformal thickness and an L-shaped geometry in a side view, and have a gate contact 1023-3), the L-shaped geometry including a laterally orientated portion and a vertically orientated portion for each of said material layers for the gate dielectric and the gate electrode (e.g. as seen in figures 8 and 20, laterally oriented portion is the horizontal portion over element 1013, and the vertically oriented portion is the vertical potion over the side of element 1003), a sidewall spacer (e.g. figure 18, sidewall spacer 1201/1203/1021) abutting a dielectric cap (e.g. figure 18, dielectric cap 1201’, ¶ [0070]) present on a second source/drain region (e.g. second source/drain region 1205, ¶ [0067] - [0068]), and a portion of the sidewall spacer encapsulates the vertically orientated portion for said each of said material layers for the gate dielectric and the gate electrode (e.g. as .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xie such that the gate structure includes a gate dielectric and a gate electrode each comprised of material layers having a conformal thickness and an L-shaped geometry when viewed from a side view on a side of the fin structure having a gate contact, the L-shaped geometry including a laterally orientated portion and a vertically orientated portion for each of said material layers for the gate dielectric and the gate electrode, the sidewall spacer abuts a dielectric cap present on the second source/drain region, and a portion of the sidewall spacer encapsulates the vertically orientated portion for said each of said material layers for the gate dielectric and the gate electrode, since Xie discloses forming a generic gate structure along the sides of a vertical channel layer, and Zhu discloses forming a gate structure along the sides of a vertical layer such that the gate structure includes a gate dielectric and a gate electrode each comprised of material layers having a conformal thickness and an L-shaped geometry when viewed from a side view on a side of the fin structure having a gate contact, the L-shaped geometry including a laterally orientated portion and a vertically orientated portion for each of said material layers for the gate dielectric and the gate electrode, the sidewall spacer abuts a dielectric cap present on the second source/drain region, and a portion of the sidewall spacer encapsulates the 
Xie is also silent with respect to disclosing the contact (see claim objection above) is in direct contact with an outside surface of the spacer.
Jun discloses an analogous device (e.g. figure 2A), comprising a contact to a first source/drain region (e.g. contact CA1 to source/drain region 172, ¶ [0030] and [0033]), wherein the contact is in direct contact with an outside surface of a spacer (as seen in figure 2S, the contact CA1 is in direct contact with the outside surface of spacer 162, ¶ [0029]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xie such that the contact is in direct contact with an outside surface of the spacer since Xie discloses the spacer between the gate electrode and the contact, and Jun discloses an analogous device comprising a spacer between the gate electrode and an analogous contact such that the contact is in direct contact with an outside surface of the spacer. One would have been motivated to have the contact is in direct contact with an outside surface of the spacer in order to .

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Zhu and Jun, as applied to claim 1 above, and further in view of Zhang et al. (US 9,530,866 B1, prior art of record).
Regarding claim 2, Xie in view of Zhu and Jun disclose the semiconductor device of claim 1, as cited above. Xie further discloses the isolation region (22) is a shallow trench isolation region (STI) (as seen in figure 1U) that extends into the supporting substrate (12) and includes a dielectric fill (col. 4, line 23).
Xie, Zhu and Jun are silent with respect to disclosing the STI includes a conformal dielectric liner layer.
Zhang discloses a shallow trench isolation includes a conformal dielectric liner layer (e.g. as seen with respect to figures 2A and 2O, STI comprising the conformal dielectric layer 116 and the fill layer 104, col. 5, lines 29 and 59).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xie in view of Zhu and Jun such that the STI includes a conformal dielectric liner layer since Xie discloses the STI to include a dielectric fill, and Zhang discloses an STI that includes a conformal dielectric liner layer and a dielectric fill. One would have been motivated to have the STI including a conformal dielectric liner layer in 

Regarding claim 8, Xie in view of Zhu and Jun disclose the semiconductor device of claim 1, as cited above, but are silent with respect to disclosing the sidewall spacer is comprised of a low-k dielectric material selected from the group consisting of SiBCN, SiOCN, and combinations thereof.
Zhang discloses a sidewall spacer is comprised of a low-k dielectric material selected from the group consisting of SiBCN, SiOCN, and combinations thereof (e.g. as disclosed in col. 6, lines 46 - 48).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xie in view of Zhu and Jun such that the sidewall spacer is comprised of a low-k dielectric material selected from the group consisting of SiBCN, SiOCN, and combinations thereof since it was known in the art to use a low-k dielectric material selected from the group consisting of SiBCN, SiOCN, and combinations thereof, for a sidewall spacer, as disclosed by Zhang. Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  See MPEP 2144.07. One would have been motivated to have the sidewall spacer comprised of a low-k dielectric material selected from the group consisting of SiBCN, SiOCN, and combinations thereof, since they were known spacer materials with predictable properties and .

Response to Arguments
Applicant's arguments filed January 15, 2021 have been fully considered but they are not persuasive. The Examiner finds the prior art of Xie et al. (US 9,245,885, B1, prior art of record) in view of Zhu (US 2018/0097065 A1, prior art of record)  and Jun et al. (US 2018/0261596 A1, prior art of record) is commensurate to the scope of the claims as stated by the Applicant within the context of the claim language and as broadly interpreted by the Examiner [MPEP 2111]. The Applicants have amended claims 1 and 9 to recite “the gate structure includes a gate dielectric and a gate electrode each comprised of material layers having a conformal thickness and an L-shaped geometry when viewed from a side view on a side of the fin structure having a gate contact, the L-shaped geometry including a laterally orientated portion and a vertically orientated portion for each of said material layers for the gate dielectric and the gate electrode” and “a portion of the sidewall spacer encapsulates the vertically orientated portion for said each of said material layers for the gate dielectric and the gate electrode”, and argue that the prior art of Zhu does not teach such a limitation. The Examiner respectfully disagrees. The Examiner submits that Zhu discloses in figure 20, with respect to figure 8, teaches the newly amended claim limitations. In particular, Zhu shows in figures 8 and 20 a gate structure including a gate dielectric 1015 and a gate electrode 1017. Each are comprised of material layers having a conformal thickness and an L-shaped geometry when viewed from a side view on a .

Regarding the Applicants arguments that the prior art of Xie fails to disclose the limitation that the first source/drain region is laterally offset from the fin structure to provide that the fist source/drain region is not directly under the fin structure, as recited in claims 1 and 9, the Examiner respectfully disagrees. As cited above with respect to the claims, and seen in annotated figure 1U of Xie above (see claim 1), the Examiner has interpreted only a right-side portion of the layer 23 to be considered the claimed “first source/drain region”. Under such an interpretation, the Examiner respectfully submits that Xie does teach that the first source/drain “region” of layer 23 is laterally offset from the fin structure 18, and is not directly under the fin structure.

Regarding the Applicants arguments that the prior art of Xie fails to teach the limitations of the spacer being in direct contact with the first source/drain region and in direct contact with the outside surface of the spacer, the Examiner has rejection these limitations over Xie in view of Jun. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As cited above, Xie teaches sidewall spacer comprising 44B and 34, seen in figure 1U to have portion 44B in direct contact with the sidewall of the second source/drain region 5, and Jun teaches in figure 2A the contact CA1 is in direct contact with the outside surface of spacer 162. Therefore, the Examiner maintains that Xie in view of Jun teaches the claimed sidewall spacer and contact structures, and their corresponding structural limitations, as cited above with respect to claims 1 and 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        February 22, 2021